Title: From Alexander Hamilton to Joseph Cross, 2 January [1800]
From: Hamilton, Alexander
To: Cross, Joseph


          
            Sir,
            NY. Jan. 2. 1800
          
          I have received your letter of the eighteenth of December with it’s enclosure.
          As my name was endorsed on the letter which you return there could be no room for doubt with respect to it’s authenticity.
          You will send a copy of your furlough with immediately, and you will also inform me and as I am at a loss to know how you could have fallen into such a misconception, you will give an explanation of the matter— enter into a further explanation—
          Cadet Cross
        